Citation Nr: 0729878	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post fracture with degenerative joint disease of the 
cervical spine. 

2.  Entitlement to a compensable evaluation for chronic 
prostatitis and urethritis.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1972 to October 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision issued by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in pertinent part, denied a claim 
of entitlement to an evaluation in excess of 30 percent for 
status post fracture with degenerative joint disease of the 
cervical spine, entitlement to a compensable evaluation for 
chronic prostatitis and urethritis, and entitlement to a 
total disability evaluation based on individual 
unemployability.  After the veteran submitted a notice of 
disagreement in July 2005 and the RO issued a statement of 
the case (SOC) in February 2006, the veteran's timely 
substantive appeal was received in April 2006.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted before the undersigned Acting 
Veterans Law Judge in July 2007.  At the hearing, the veteran 
submitted additional evidence and waived Regional Office 
consideration of that evidence.  Appellate review may 
proceed.


FINDING OF FACT

The veteran's chronic prostatitis and urethritis has been 
manifested by awakening to void once or twice each night, 
increasing to two times per night during the appeal period, 
and by subjective complaints of burning on urination, and by 
onset of incontinence occurring two or three times a week 
during the final portion of the appeal period.



CONCLUSION OF LAW

The criteria for a 10 percent disability rating for chronic 
prostatitis and urethritis were met, from March 16, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.115a, 4.115b, Diagnostic Code 7512-7527 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his 
January 2005 claim for increased ratings and a total 
disability evaluation based on individual unemployability, 
the RO issued a letter in February 2005 which informed the 
veteran of the actions VA would take to assist him to develop 
the claims, and advised the veteran of the evidence required 
to substantiate each of the claims.  This letter also advised 
the veteran to tell VA about any additional evidence the 
veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
statements from his physician, and advised the veteran to 
submit any evidence he had.  This notice was sufficient to 
advise the veteran to submit evidence in his possession.  The 
RO advised the veteran of the evidence that VA would obtain 
and of the veteran's responsibility to identify any 
additional evidence he wanted VA to obtain.

The Board finds that the February 2005 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter adjudicated in June 2005, when an 
initial rating decision was issued, so the notice provided 
prior to that adjudication meets the requirements set forth 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.

The notice requirements of the VCAA apply to the criteria for 
assignment of effective dates of disability benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 489 (2006).  
The Board acknowledges that the veteran has not received 
appropriate VCAA notice in this regard.  However, the date of 
assignment of a compensable disability rating corresponds to 
the date the medical evidence demonstrated increased 
manifestations of the veteran's service-connected disability.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Dingess/Hartman, supra.
 
Not only has the veteran been provided with appropriate 
notice, but he has been provided every opportunity to submit 
evidence and argument, and develop medical evidence in 
support of his claim.  A VA examination has been conducted.  
The veteran has testified before the Board.  The veteran's 
private and VA clinical records were associated with the 
claims file.  The veteran was afforded the opportunity to 
identify relevant medical evidence and all identified records 
have been requested.  The veteran has not identified any 
additional evidence.  Complete development has been 
conducted.

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, and appellate review at 
this time does not result in any prejudice to the veteran.

Laws and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The veteran contends he is entitled to a compensable 
evaluation for chronic prostatitis and urethritis.

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115(b).  Hyphenated diagnostic 
codes (DC) are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional 
code is shown after a hyphen. 38 C.F.R. § 4.27 (2006). The 
veteran's genitourinary disability is evaluated pursuant to 
DC 7527 for postoperative residual disability of the prostate 
gland and DC 7512 for chronic cystitis. 

Postoperative residual disability of the prostate gland is 
rated as either a urinary tract infection or as voiding 
dysfunction, whichever is greater.  38 C.F.R. § 4.115(b), DC 
7527 (2006).  Chronic cystitis is rated a voiding 
dysfunction.  38 C.F.R. § 4.115(b), DC 7512 (2006).

Voiding dysfunctions and urinary tract infections, in turn, 
are rated under § 4.115a.  According to § 4.115a, a 10 
percent rating is warranted where urinary tract infections 
require long-term drug therapy, 1-2 hospitalizations per 
year, and/or require intermittent intensive management.  For 
the next higher 30 percent evaluation, there must be 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  Id.

Section 4.115a also states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 60 percent rating is assigned for continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent rating is assigned for 
disability requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
assigned for disability requiring the wearing of absorbent 
materials which must be changed less than 2 times per day. 

According to the criteria for urinary frequency listed in § 
4.115a, a 40 percent rating is assigned for disability 
resulting in a daytime voiding interval of less than one hour 
or awakening to void five or more times per night.  A 20 
percent rating is assigned for disability resulting in 
daytime voiding interval between one and two hours or 
awakening to void three to four times per night.  A 10 
percent rating is assigned for disability resulting in 
daytime voiding interval between two and three hours or 
awakening to void two times per night. 

The report of a March 2005 VA examination indicates a 
reported history of nocturia one or two times per night, 
hesitancy, moderate stream, and dysuria.  The veteran denied 
incontinence.  The veteran also reported a history of urinary 
tract infections treated with sulfa.  He denied treatment for 
urinary tract disease in the preceding year.  He denied a 
history of drainage procedures.  His diet was regular.  The 
veteran reported that his genitourinary symptoms did not 
effect his usual occupation or daily activities. He reported 
no history of impotence.  Palpation revealed normal penis, 
testicles, epididymis, and spermatic cord.  A complete blood 
panel and urinalysis were both negative.  The examiner 
concluded the veteran had chronic prostatitis with benign 
prostatic hypertrophy. 

May 2006 treatment records from the veteran's private 
urologist indicate his urinalysis was within normal limits.  
The penis shaft, meatus, and testes were normal.  In April 
2007 the veteran reported a history of hematuria, 
prostatitis, and nocturia.  

The veteran was provided a personal hearing in July 2007.  He 
reported a history of recurrent urinary tract infections, 
hesitancy, slow or weak stream, and a burning sensation with 
urination.  He testified that the severity of frequency and 
urgency was increasing, and stated that he experiences an 
itching sensation and his urethra is always inflamed.  In 
addition, the veteran reported onset of night-time 
incontinence.  In a statement submitted at the time of his 
hearing, the veteran noted that he had experienced onset of 
night-time incontinence two or three times a week, varying in 
amount, over the preceding nine months.  However, he was not 
using pads or absorbent materials or seeking medical 
treatment for the incontinence, as he continued to hope that 
the incontinence would go away, he testified.

The veteran's testimony that he had not sought medical 
consultation regarding the onset of incontinence was 
confirmed by his submission of records of his semi-annual 
urology evaluations, which disclose that the urologist made 
no notation that the veteran reported any incontinence.   

The lay and medical evidence clearly indicates no history of 
urinary incontinence until the last few months of the 
pendancy of the appeal.  The veteran has been able to void, 
and there is no history of catheterization during the appeal 
period.  With regard to the veteran's claim of recurrent 
urinary tract infection, private medical records reflect 
isolated treatment for a possible urinary tract infection in 
November 2003, but there is no evidence of treatment for 
urinary tract infection during the pendancy of this appeal.  

In March 2005, the veteran reported a history of nocturia one 
or two times per night.  April 2007 medical records reflect 
continued complaints of nocturia.  Given the findings of the 
veteran's March 2005 VA examination and the veteran's July 
2007 testimony, and resolving reasonable doubt as to the 
frequency of nighttime voiding in the veteran's favor, the 
Board finds that the evidence is at least in equipoise to 
find that the veteran had frequent voiding at night equal to 
at least twice each night.  The symptoms of the veteran's 
chronic prostatitis and urethritis meet the criteria for a 10 
percent disability rating.  For the foregoing reasons, the 
Board finds that the preponderance of the evidence is in 
favor of a 10 percent evaluation for the veteran's chronic 
prostatitis and urethritis.  38 C.F.R. § 4.115b, Diagnostic 
Code 7512-7527 (2006).

However, the veteran does not meet the criteria for a 20 
percent evaluation, either under criteria for evaluation of 
disability as a voiding dysfunction or on the basis of 
urinary tract infections.  Urinary infections requiring 
drainage, frequent hospitalization, or continuous intensive 
management warrant an evaluation in excess of 10 percent, but 
the veteran has not manifested these symptoms.  

A 20 percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Because the veteran is competent to 
provide evidence as to the onset and frequency of urinary 
incontinence, no further medical examination is required to 
assess whether the veteran meets this criterion for an 
increased evaluation in excess of 10 percent.  However, as 
the veteran does not use absorbent materials for his episodic 
incontinence, he does not meet this criterion for an 
evaluation in excess of 10 percent.  The Board notes that the 
episodic incontinence has been manifested for a period which 
comprises less than half of the appeal period, further 
diminishing the evidence favorable to an evaluation in excess 
of 10 percent.  The Board finds that incontinence occurring 
three times or less per week for several months does not meet 
or approximate the criteria of "less than 2 times daily."  
The preponderance of the evidence is against an evaluation in 
excess of 10 percent for prostatitis.  As the evidence 
favorable to a higher rating is not in equipoise with the 
unfavorable evidence, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable outcome.  38 U.S.C.A. § 5107(b).  

There is no showing that the veteran's service-connected 
chronic prostatitis and urethritis has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1). 

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently employed; however, 
he has testified that he receives SSA disability benefits for 
as the result of a heart condition and of his service-
connected cervical spine condition.  There is no evidence of 
recent hospitalizations for his genitourinary disability, no 
does the veteran so assert. 

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

A disability evaluation of 10 percent for chronic prostatitis 
and urethritis is granted, effective March 16, 2005, subject 
to the law and regulations governing the award of monetary 
compensation.


REMAND

The veteran contends that the severity of his service-
connected degenerative joint disease of the cervical spine 
has increased since the VA examination conducted in February 
2005.  At that time, although the veteran reported stabbing 
pain and numbness in the left upper extremity to all 
fingertips, his sensory examination was normal.  However, 
private medical records submitted by the veteran in July 2007 
note the presence of radiculopathy.  Because the veteran 
contends that his disability has increased in severity, and 
the clinical records confirm this possibility, further 
development, to include VA examination, is required.

In addition, during his July 2007 videoconference hearing, 
the veteran stated that he is currently receiving Social 
Security Administration (SSA) disability benefits for his 
cervical spine disability.  The aforementioned SSA records 
have not been associated with the claim folder; therefore, 
those records should be obtained. 

The veteran's claim of entitlement to TDIU must be deferred 
until the claim for an increased evaluation for cervical 
spine disability have been adjudicated, as the outcome of 
that claim may affect the claim for TDIU.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following actions:

1. Although the veteran has previously 
been notified of the notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005), and implementing 
regulations, including 38 C.F.R § 3.159 
(2006), issue this information again, 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the appellant is expected to 
provide, and, (d) advise the appellant to 
submit any pertinent evidence in his 
possession.  The notice should include an 
explanation as to the information or 
evidence needed to determine an effective 
date and a disability rating if any claim 
for service connection is granted. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). The notice described above 
must be issued prior to issuance of a 
supplemental statement of the case (SSOC).

2.  Request that SSA provide copies of all 
records developed in association with the 
award of SSA benefits noted in the claims 
file.  If SSA is unable to locate the 
records, the veteran should be so notified.

3.  The veteran should be afforded VA 
examination as necessary to identify the 
severity of any and all symptoms of his 
cervical spine disability, to include 
orthopedic and neurological manifestations 
of disability.  The claims file must be 
available to the examiner(s) for review 
prior to the examination.  The examiner 
should review relevant service medical 
records and relevant post-service clinical 
records, including the VA examination 
conducted in February 2005 and private 
treatment records, especially those 
submitted in July 2007.  After this 
information has been reviewed, the veteran 
should be examined.

Then, the examiner(s) should describe any 
and all manifestations of the cervical 
spine disability.  The veteran's range of 
motion of the cervical spine should be 
stated in degrees, for each plane of normal 
movement.  The examiner(s) should describe 
any functional impairment or limitation of 
motion due to less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination, and pain on 
movement.  The examiner(s) should 
specifically state whether muscle spasm is 
present on examination or may occur 
intermittently.  The examiner(s) should 
describe the curvature of the spine.  The 
examiner(s) should specifically state 
whether there is any neurological 
manifestation of the cervical spine 
disability, as well as describing all 
orthopedic impairments.  If there is any 
other objective manifestation of the 
service-connected injury, the examiner(s) 
should so state.

4.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of the 
development ordered above, and readjudicate 
the claims. If any benefit sought remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, and 
they should have the opportunity to 
respond.

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


